DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10, dated 8/11/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 10, 11, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 20070121499) in view of Fu et al. (US 20190089645) and Touzene et al. (IDS dated 1/10/2022, All-to-all broadcasting in torus Network on Chip).
Regarding claims 1, 10, 19, and 20, Pal teaches a plurality of circuit blocks comprising at least one destination block, wherein the at least one destination block includes a broadcast router, and wherein the at least one destination block is configured to: determine information indicative of a rate at which data units are to be transmitted to the at least one destination block (Fig. 48, Full Mesh, and [0050] based purely on the occupancy of the destination queue at the time the packet enters the system, the desired dequeue or drain rate onto the output line). 
However, Pal does not expressly teach to broadcast, via the broadcast router, to the plurality of circuit blocks the determined information indicative of the rate at which data units are to be transmitted to the at least one destination block; a communication mesh comprising a plurality of data lines to carry the data units to the at least one destination block; a congestion mesh comprising a plurality of congestion lines to carry the determined information indicative of the rate at which data units are to be Fig. 2, a transmission rate is broadcasted to each of the slave nodes after a scheduling. Fu further teaches Fig. 3 and claim 8, when the slave node detects a congestion on the network link, the slave node slows down the Coflows with the lower priorities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Fu in order to improve the performance of distributed data parallel computing system ([0002], Fu).
Neither Pal nor Fu expressly teaches wherein the congestion mesh is configured to route the determined information via the broadcast routers in a manner that accounts for relative positions of the circuit blocks in the congestion mesh. Touzene teaches Fig. 4 and Section 5 An all to all broadcasting algorithm for the torus NoC on the spanning trees NEWS (x, y). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Touzene in order to achieve a more efficient solution for all-to-all broadcasting (Abstract, Touzene).
Regarding claims 2 and 11, Pal teaches an egress buffer associated with the at least one destination block, and wherein to determine information indicative of the rate at which data units are to be transmitted to the at least one destination block, the at least one destination block is configured to: determine an occupancy value of the egress buffer; determine a drain rate of the egress buffer, wherein the drain rate is indicative of a rate at which data units are outputted from the egress buffer for (Fig. 48 and [0006] an egress traffic manager residing on the egress port can provide ideal QOS.  In such a system, QOS is theoretically ideal because the latency of a packet and jitter are based, as before mentioned, purely on the occupancy of the destination queue at the time the packet enters the queue, the desired dequeue or drain rate onto the output line, and the desired order of queue servicing).
Regarding claims 7 and 16, Pal teaches a number of congestion lines is equal to a number of the plurality of circuit blocks (Fig. 48).
Allowable Subject Matter
Claims 3-6, 8, 9, 12-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EUNSOOK CHOI/Primary Examiner, Art Unit 2467